Citation Nr: 0924896	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-36 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for the orthopedic manifestations of a low back disability.

2.  Entitlement to an initial rating higher than 10 percent 
for the neurological manifestations of a low back disability.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to 
February 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for a low back disability, effective February 17, 2006.  By 
an August 2007 rating decision, the RO awarded a separate 10 
percent disability rating for the neurological manifestations 
of the Veteran's low back disability, effective February 17, 
2006.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the orthopedic 
manifestations of the Veteran's low back disability (chronic 
lumbar strain with Grade I spondylolisthesis and 
radiculopathy, status post lumbar laminectomy with spinal 
fusion) have been manifested by subjective complaints of 
pain, and objective findings of degenerative changes, forward 
flexion limited to no more than 90 degrees, extension to 30 
degrees, right and left lateral bending to 30 degrees, and 
right and left lateral rotation to 30 degrees.  It has not 
been productive of any incapacitating episodes within the 
past 12 months.  Ankylosis of the spine and complete 
ankylosis of the thoracolumbar spine are not shown.  

2.  Throughout the pendency of the appeal, the neurological 
manifestations of the Veteran's low back disability have 
included radiculopathy into the left lower extremity that 
approximates no more than mild incomplete paralysis of the 
sciatic nerve.  Neurological manifestations including 
radiculopathy into the right lower extremity have not been 
shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
orthopedic manifestations a low back disability have not been 
met since February 17, 2006, when service connection became 
effective.  38 U.S.C.A. § 1155, 5103, 5103A  (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5237, 5243 (2008).  

3.  The criteria for a rating higher than 10 percent for the 
neurologic manifestations of a low back disability have not 
been met since February 17, 2006.  38 U.S.C.A. §§ 1155, 
5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 
4.26, 4.71a, DC 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claims when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the knee and spine are considered major joints.  
38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).  

The Veteran's lumbar spine disability (chronic lumbar strain 
with Grade I spondylolisthesis and radiculopathy, status post 
lumbar laminectomy with spinal fusion) has been rated 10 
percent disabling under DC 5237 (lumbosacral strain), which 
is rated using the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2008), 
38 C.F.R. § 4.71a, DC 5237.  Other applicable diagnostic 
codes include DCs 5243, which pertains to intervertebral disc 
syndrome, and 5242, which pertains to degenerative arthritis.  
38 C.F.R. § 4.71a, DCs 5242, 5243.  Those diagnostic codes 
are also rated under the General Rating Formula for Diseases 
and Injuries of the Spine.

Diagnostic Code 5242, however, may not serve as a basis for 
an increased rating in this case.  The lumbar vertebrae are 
considered a group of minor joints that is ratable on parity 
with a major joint.  38 C.F.R. § 4.45.  Degenerative 
arthritis of the spine is evaluated under DC 5003.  38 C.F.R. 
§ 4.71a, DC 5242.  Diagnostic Code 5003 allows for the 
assignment of a 20 percent rating only where there is X-ray 
evidence of arthritis of two or more major joints or two or 
more minor joint groups.  The lumbar spine may only be rated 
as one major joint.  Accordingly, the evidence does not 
support a higher rating under either DC 5003 or DC 5242.

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (5241).  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in the instant case.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, a 10 percent rating is warranted where the 
evidence shows forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees, or combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, or combined range 
of motion of the cervical spine greater than 170 degrees 
but not greater than 335 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, or vertebral body fracture 
with loss of 50 percent or more of the height.  38 C.F.R. 
§ 4.71a (2008).

An increased rating of 20 percent is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a (2008).

The Veteran's service treatment records, and private 
physical therapy records dated during the Veteran's active 
service, demonstrate that his back disability was 
manifested by limited range of motion, and that he was 
unable to sit or stand for prolonged periods as a result of 
his back.

The Veteran has not received formal clinical treatment for 
his low back disability since he was discharged from service 
in February 2006.  However, he has submitted written 
statements indicating that his low back disability is 
manifested by "severely limited and painful" range of 
motion, and that any physical movement that lasts for more 
than a short period causes weakness and fatigue.  He is 
unable to lift anything greater than 25 lbs without his back 
giving out.  His left leg is weaker than the right, resulting 
in instability, and giving way of the left leg.  His back 
disability in general prevents him from engaging in the types 
of activities he could engage in prior to sustaining the 
injury.  

The Veteran underwent VA examination in January 2007.  At the 
time of the examination, he reported continued back pain that 
radiated into his left lower extremity, but noted that since 
he had undergone fusion of L5-S1 in October 2004, the 
sciatica pain and numbness in his left leg had improved.  
However, he continued to experience numbness in his left 
thigh and foot, and his left leg occasionally gave way.  He 
still was unable to do a lot of running, jogging, or heavy 
lifting, and would get severe back pain if he was not 
careful.  His pain was exacerbated by physical activity.  The 
pain was alleviated by Motrin.  He stated that he had not 
received any treatment for his back.  

Range of motion testing of the Veteran's lumbar spine 
revealed forward flexion to 90 degrees, extension to 30 
degrees, right and left lateral bending to 30 degrees, and 
right and left lateral rotation to 30 degrees, with pain.  
Range of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination with 
repetitive use.  There was no evidence of muscle spasm.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

The ranges of motion of the Veteran's lumbar spine, as shown 
on VA examination in January 2007, fall at most within the 
requirements for a 10 percent rating:  forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees.  Limitation of flexion of the lumbar spine 
to 60 degrees or less, combined thoracolumbar motion of 120 
degrees or less, and ankylosis are not shown.  Thus, the 
evidence does not support a higher rating under the General 
Rating Formula for Diseases and Injuries of the Spine.

The Board now turns to the question of whether the Veteran is 
entitled to a rating in excess of 10 percent based upon the 
diagnostic criteria pertaining to intervertebral disc 
syndrome (IDS).  IDS (pre-operatively or post-operatively) is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 20 
percent is warranted where there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A rating of 40 percent 
is warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a (2008).

In written statements in support of his claim and On VA 
examination in January 2007, the Veteran complained of back 
pain that prohibited him from sitting or standing for 
prolonged periods, running, jogging, and heavy lifting.  He 
was able to walk for approximately one and one-half miles and 
did not require the use of an assistive device for 
ambulation.  He denied a history of falls.  He was able to 
independently take a shower and dress himself.  He described 
mild limitation of physical activities with his children.  He 
stated that in the past year he had missed one to two days as 
a result of his back pain.  He did not report any 
physician-prescribed bed rest.   

Because at no time during the pendency of the appeal does the 
evidence show that the Veteran was prescribed bed rest by a 
physician, the Board finds that he is not entitled to a 
rating higher than 10 percent based upon incapacitating 
episodes.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the Veteran is entitled to a higher rating based upon 
his combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA 
examination in January 2007, range of motion testing of the 
Veteran's lumbar spine revealed forward flexion to 90 
degrees, extension to 30 degrees, right and left lateral 
bending to 30 degrees, and right and left lateral rotation to 
30 degrees.  

Those ranges of motion would warrant a rating of no more than 
10 percent under the general rating formula.  The 
requirements for a higher rating under the general rating 
formula, forward flexion of the thoracolumbar spine to 60 
degrees or less, or combine range of motion of the 
thoracolumbar spine of 120 degrees or less, are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  

With partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2008).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assigned for incomplete paralysis 
which is mild, moderate or moderately severe in degree, 
respectively.  A 60 percent rating is warranted for severe 
incomplete paralysis with marked muscle atrophy.  38 C.F.R. 
§ 4.124a, DC 8520.  The provisions of DC 8620 refer to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

As noted above, the Veteran has not received formal clinical 
treatment for his low back since his separation from service.  
However, in written statements submitted in support of his 
claim, and in reporting symptoms to the VA examiner, the 
Veteran has consistently described experiencing radicular 
pain and numbness in his left lower extremity, down to his 
left foot.  The radiating pain and numbness has resulted in 
weakness and instability of the left leg.  The Veteran has 
never reported experiencing radicular symptoms in the right 
lower extremity.  

On VA neurological examination in January 2007, motor 
function was determined to be within normal limits.  Sensory 
examination was also within normal limits.  Reflexes were 
intact and equal, bilaterally.  Straight leg raising was 
negative, bilaterally.

The findings in the medical records support a conclusion that 
the Veteran has radiculopathy, which results in decreased 
sensation in the left lower extremity.  Motor examination of 
the left lower extremity, however, has been normal.  Testing 
of the right lower extremity has been normal in all respects, 
and the Veteran has not reported experiencing radicular 
symptoms in the right lower extremity.  The Board therefore 
finds that the Veteran's radiculopathy symptoms affect only 
the left lower extremity and are primarily sensory in nature 
and compatible with an incomplete paralysis of the sciatic 
nerve that is no more than mild in degree.  The 
manifestations warrant no more than a 10 percent rating under 
DC 8520.  The Board finds no evidence of organic changes, 
such as muscle atrophy, or trophic changes that would warrant 
a higher rating or demonstrate more than a mild degree of 
incomplete paralysis of the sciatic nerve.

The Board has determined that the Veteran is entitled to no 
more than the current 10 percent orthopedic rating and 10 
percent neurologic rating for left extremity radiculopathy 
under any of the spinal rating criteria applicable.  
Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  Although he has complained of flare-ups, 
they occur only after certain activities.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Furthermore, the evidence does not 
show that flare-ups result in increased limitation of motion 
such that a higher orthopedic rating would be warranted.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's back disability, 
but findings supporting ratings in excess of 10 percent 
orthopedic and 10 percent neurologic have not been 
documented.  In addition, it has not been shown that the 
service-connected back disability has required frequent 
periods of hospitalization or has produced marked 
interference with the Veteran's employment beyond that 
contemplated by the currently assigned ratings.  On VA 
examination in January 2007, the Veteran stated that he was 
currently employed, and that he had only lost one to two days 
from work in the past year as a result of his back 
disability.  For these reasons, the Board finds that referral 
for consideration of the assignment of an extraschedular 
rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that during the pendency 
of this claim, the Veteran's low back disability has not 
warranted a rating higher than 10 percent for the orthopedic 
manifestations of the disability, nor more than 10 percent 
for the neurologic manifestations of the disability.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 
Finally, the Veteran's claims for increased initial ratings 
for his low back disability arise from his disagreement with 
the initial ratings assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's service treatment records, and afforded 
him multiple VA examinations with respect to the claims in 
January 2007.  The Veteran has not received any treatment for 
his back disability since he was discharged from service.  
The Board thus concludes that there are no additional 
pertinent treatment records outstanding.  In addition, the 
Veteran was offered the opportunity to testify before the 
Board but he declined that offer.  The Board finds these 
actions have satisfied VA's duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


ORDER

An initial rating higher than 10 percent for the orthopedic 
manifestations of a low back disability is denied.

An initial rating higher than 10 percent for the neurologic 
manifestations of a low back disability in the left lower 
extremity is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


